DETAILED ACTION

This office action is in regards to a non-provisional application filed July 26, 2019 claiming priority to foreign application CN201910108580.9 filed February 2, 2019.  Claims 1-14 have been elected without traverse.  Claims 15-17 have been withdrawn as non-elected.  Claims 1-14 are currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on December 21, 2020 is acknowledged.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (CN 105793358 A wherein US2016/0319129 A1 is used as an English language translation) in view of Chai et al. (CN 109233244 A – machine translation). 
Song et al. disclose a thermosetting resin composition comprising (a) a vinyl poly(phenylene ether); (b) a styrene-butadiene copolymer, and (d) a free radical initiator (i.e., curing agent) [Abstract; Claims 1, 2, 4, 5, 7; Tables 2-5; 0008-0020].  Song et al. disclose (a) vinyl poly(phenylene ether) in the amount of about 1 to 99 wt.% based on the total weight of the composition [0008-0009, 0038; Examples]. Song et al. disclose (b) styrene-butadiene copolymer in the amount of from 1 to 99 wt.% based on the total weight of the composition [0011-0012, 0035-0037; Examples].  Song et al. disclose (d) an organic free radical initiator such as dicumyl peroxide in the amount of about 0.01 to 10 wt.% based on the total weight of the composition [0019-0020, 0041; Examples]. Song et al. disclose a brominated flame retardant such as 1,2-bis(2,3,4,5,6-pentabromophenyl)ethane (i.e., decabromodiphenyl ethane) in the amount of 0 to 70 wt.% based on the total weight of the composition [0021-0022, 0040; Examples].  
Song et al. do not disclose hollow borosilicate microspheres with surfaces treated with bromine-containing silane coupling agent.
Chai et al. disclose a thermosetting resin composition, a prepeg, a laminated board, and a printer circuit board wherein the thermosetting resin composition comprises about 20 to about 85 wt.% of a thermosetting resin comprising at least one of poly(phenylene ether), polybutadiene, and styrene butadiene [0021, 0048, 0057, 0062]; about 1 to about 60 parts by weight based on 100 parts by weight of the thermosetting resin of a curing agent comprising an organic peroxide such as dicumyl peroxide [0057, 0063]; and about 1 to about 30 wt.% of hollow glass spheres with an average particle diameter of not greater than 30µm and surface treated with a silane coupling agent [0017, 0024, 0043, 0047, 0051, 0059].  Since Chai et al. and Song et al. are in the same technical field, both relating to a thermosetting resin composition for a laminate and Chai et al. disclose adding hollow glass spheres with a surface treatment of silane coupling agent improves the interface bonding between the hollow glass spheres and the thermosetting resin, so the entire laminate has an excellent dielectric constant and improves water resistance (low water absorption rate) of the laminate [0004, 0008-0009, 0135, 0140; Table 1], one of 
  In regards to claims 2-5, Chai et al. discloses that the hollow borosilicate microspheres are not treated with an alkaline liquor, the average particle diameter is no greater than 30µm [0017, 0043], and the content is about 1 to about 30 wt.% of the thermosetting  resin composition 0047]. Since Chai et al. and Song et al. are the same in technical field, both of which relates to a thermosetting resin composition for a laminate, it is obvious to one skilled in the art to conceive of using the hollow glass microspheres disclosed by Chai et al. into Song et al. and determining the ratio of the chemically untreated hollow borosilicate microspheres with respect to the hollow- borosilicate microspheres with surfaces treated with a bromine-containing silane coupling agent, and the content of the hollow borosilicate microspheres with surfaces treated with a bromine-containing silane coupling agent with respect to the sum of the thermosetting polyphenylene ether resin and the styrene-butadiene copolymer in the thermosetting resin composition, through conventional technical means and routine optimization according to actual need with a reasonable expectation of success. 
In regards to claims 6-14, Song et al. disclose Song et al. disclose (a) vinyl poly(phenylene ether) with a number average molecular weight (Mn) of 1600 in the amount of about 1 to 99 wt.% based on the total weight of the composition [0008-0009, 0038; Examples]. Song et al. disclose (b) styrene-butadiene copolymer in the amount of from 1 to 99 wt.% based on the total weight of the composition [0011-0012, 0035-0037; Examples].  Song et al. disclose (d) an organic free radical initiator such as dicumyl peroxide in the amount of about 0.01 to 10 wt.% based on the total weight of the composition [0019-0020, 0041; Examples]. Song et al. disclose a brominated flame retardant such as 1,2-bis(2,3,4,5,6-pentabromophenyl)ethane (i.e., decabromodiphenyl ethane) in the amount of 0 to 70 wt.% based on the total weight of the composition [0021-0022, 0040; Examples]. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/             Examiner, Art Unit 1763